 ST. VINCENT HOSPITAI.St. Vincent Hospital and National Union of Hospitaland Health Care Employees, St. Vincent Organiz-ing Committee, affiliated with National Union ofHospital and Health Care Employees, RWDSU,AFL-CIOSt. Vincent Hospital and National Union of Hospitaland Health Care Employees, a Division of Retail,Wholesale, and Department Store Union, AFL-CIO, Petitioner. Cases 28 CA-4844 and 28-RC3463August 17, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn March 29, 1979, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Counselfiled exceptions and a supporting brief, Respondentfiled a brief in response to the General Counsel's ex-ceptions, and the General Counsel filed a brief in re-sponse to Respondent's exceptions and in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt her recommended Order.I In the absence of exceptions. we adopt pro forma the Administrative LawJudge's recommendations that Petitioner's Objections 8, 17, 21. and 24 beoverruled.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings.In agreeing with the Administrative Law Judge's findings that Respon-dent's no-access rule is invalid, Chairman Fanning and Member Jenkins relyupon their partial dissent in GTE Lenkurt, Incorporated, 204 NLRB 921. 922(1973).2 The Administrative Law Judge found, and we agree. that Respondentviolated Sec. 8(aX3) by reprimanding union adherent Jane Yee on May 8.1978, for soliciting on behalf of the Union during nonworktime in Respon-dent's lobby. Although not alleged in the complaint as a violation of Sec.8(aX3), counsel for the General Counsel filed a posthearing motion to amendthe complaint in that regard. The Administrative Law Judge failed to ruleexpressly on the motion. We find that the matter was fully litigated at thehearing and that Respondent is not prejudiced thereby Consequentil. weshall grant counsel or the General Counsel's motion and hereby amend theAdministrative Law Judge's conclusions of law accordingly. In any event. wenote that the remedy is not affected.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, St. Vincent Hospital, SantaFe, New Mexico, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.Il IS FURTHER ORDERED that the representationelection conducted on May 17. 1978, in Case 28-RC-3463 be, and the same hereby is, set aside, and thatCase 28 RC 3463 be, and it hereby is, remanded tothe Regional Director for Region 28 for the purposeof conducting a new election at such time as he deemsthe circumstances permit the free choice of a bargain-ing representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSIATEMEN r OF TIlE CASEEARI.IAN V. S. ROBBINs, Administrative Law Judge:This case was heard before me in Sante Fe. New Mexico onDecember 4 and 5, 1978. The charge in Case 28 CA-4844was filed by National Union of Hospital and Health CareEmployees, St. Vincent Organizing Committee, affiliatedwith National Union of Hospital and Health Care Employ-ees, RWDSU. AFL CIO. herein called the Union, andserved on Respondent. St. Vincent Hospital, on May 10,1978. The complaint, which issued on June 27. 1978, allegesthat Respondent violated Section 8(a)( I) of the NationalLabor Relations Act. as amended. herein called the Act.Pursuant to a Stipulation for Certification Upon ConsentElection approved on April 6. 1978, an election by secretballot was conducted by the National Labor RelationsBoard. herein called the Board, which resulted in 78 ballotscast for the Petitioner and 149 ballots cast against the Peti-tioner with no challenged ballots. Objections to conductaffecting the results of the election were timely filed by thePetitioner on May 22, 1978. On June 30, 1978, the RegionalDirector issued his report and recommendation on objec-tions to conduct affecting results of election, order directinghearing and notice of hearing in which he recommendedthat various of the Petitioner's objections be overruled andthat a hearing be held to resolve the issues raised by variousobjections and certain unalleged conduct. On July 28, 1978,the Board issued its order adopting the Regional Director'srecommendations. On July 27, 1978. an order issued con-solidating Case 28 RC 3463 with Case 28 CA 4844 forpurposes of hearing, ruling and decision by an Administra-tive Law Judge.The principal issues raised by the complaint in Case 28CA 4844 and by Objections I and 24 in Case 28 RC 3463are:I. Whether Respondent maintained and discriminatorilvenforced an unlawful rule prohibiting its employees from244 NLRB No. 71331 [3DECISIONS OF: NATIONAL LABOR RELATIONS BOAR)entering upon, or remaining upon, its premises outside theirduty hours.2. Whether Respondent prohibited employees from so-liciting on behalf of the Union during nonworktime in thelobby of' Respondent's premises and whether in the coursethereof. Respondent engaged in unlawful interrogation andsurveillance.3. Whether Respondent unlawfully reprimanded a lead-ing union adherent for being present on, and for solicitingon, Respondent's premises during nonwork time.Additional issues raises by objections in Case 28-RC3463 are whether the Respondent engaged in the followingconduct and if so, whether such is sufficient to warrant set-ting aside the May 17 election:I. That portion of Objection 8 which alleges that Re-spondent engaged in surveillance of a May 16 union meet-ing.2. That portion of Objection 17 which alleges that Re-spondent unlawfully prohibited the display of certain cam-paign propaganda relative to the May 17 election on a bul-letin board reserved for the use of the bargainingrepresentative of another unit of Respondent's employeesand whether Respondent's representative stated that suchremoval was required by the Board.3. Objection 21 which alleges that Respondent promisedan employee that Respondent would take care of its em-ployees, whereas the Union could not take care of its mem-bers-specifically that Respondent would assist, over andabove its normal policy, the employee in paying a hospitalbill that had been rejected by the insurance carrier as notcovered by Respondent's employee insurance.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs filed by the General Counsel and Respondent, I makethe following:FINDINGS OF FAC-II. JURISDICTIONRespondent, a New Mexico corporation with an officeand hospital facility in Santa Fe, New Mexico, is engagedin the operation of a nonprofit hospital. During the 12-month period preceding the issuance of the complaintherein, Respondent had gross revenues in excess of$250,000 and purchased goods and materials valued in ex-cess of $50,000 which were transported in interstate com-merce and delivered to its place of business in Santa Fe,New Mexico, directly from States of the United Statesother than the State of New Mexico.The complaint alleges, Respondent admits and I find,that Respondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II. LABOR OR(iANIZATIONThe complaint alleges, Respondent admits and I find.that the Union is now, and has been at all times materialI Upon the motion of the counsel for the General Counsel, the officialtranscript is hereby corrected.herein, a labor organization within the meaning of Section2(5) of the Act.III. ItIE At.LEOLl) UNFAIR L.ABOR PRA( IICESA. FactsThe Union began its organizational campaign amongcertain of Respondent's employees in December 1977which resulted in a Board-conducted election on May 17.Jane Yee, a unit secretary, was the most prominent leaderin the campaign. The parties stipulated that her activitieson behalf of the Union were open and notorious. Duringthe first week in March 19782 in the timeclock area after shehad clocked out, Yee spoke to a fellow employee Joe Ma-drid seeking his support for the Union and his signature ona union authorization card. Madrid had either clocked outor was about to clock out. This was in an enclosed area notopen to patients. The switchboard operator works in anenclosed space within this area.On the afternoon of March 8, Yee was summoned intothe office of Alberta Barnes, director of nurses. Present dur-ing the ensuing conversation was personnel director.George Holmes,' and, at Yee's request, employee RosemaryMontoya. According to Yee, Holmes said he had received acomplaint from Madrid that Yee had been harassing him.Referring to the timeclock area incident, Yee said that theywere both off duty so how could she be harrassing himwhen he was free to leave at all times. Yee further said, itwas just a conversation about the Union and the election inwhich both she and Madrid participated.Montoya asked what exactly had Yee done to harass Ma-drid. Holmes said Yee was talking to Madrid about theUnion and he did not want to talk about it, but Yee justkept on talking. Holmes said Yee had to be very carefulabout soliciting authorization cards because the employeeswould complain to him. Holmes then said that Respondenthad a no-solicitation policy, gave her a copy of the policyand told her to read it. The policy given to Yee reads:SOLICITATION AND DISTRIBUTIONNo solicitations of any kind, collections for any pur-pose, ticket or merchandise sales or distribution of lit-erature are permitted at any time within the MedicalCenter by visitors or patients.Employees are prohibited from soliciting other em-ployees or patients of the hospital during their workingtime during the working time of the person being solic-ited, and are prohibited at any time from such solicita-tion in immediate patient care areas (e.g., patients'rooms, operating rooms and places where patients re-ceive treatment, as in X-ray and therapy areas). Fur-thermore, employees are prohibited at all times fromdistributing literature in any patient care and otherworking areas within the hospital premises.2 All dates hereinafter will be in 1978 unless otherwise indicated.Both Barnes and Holmes are admitted supervisors.332 ST. VINCENTEMPILOYEE ACCESS TO HOSPITAL PREMISESEmployees may not enter on hospital premises orremain thereon except as required by the work rela-tionship unless they are themselves patients of the hos-pital or visiting a patient of the hospital.Without waiting for her to read the policy., Holmes said ifyou violate this rule you will be subject to disciplinary mea-sures up to and including termination.Holmes testified that on March 7. Supervisor Leo San-chez told him that Madrid was complaining that he wasbeing harassed by Yee. Holmes told Sanchez to have Ma-drid write an account of the incident. Later that day.Holmes was given a written account signed by Madridwhich states that when Madrid went to clock out. Yee wasat the timeclock. She asked, "Well did you think about theUnion." Madrid said yes, that he did not want to sign aunion authorization card. Yee asked why. He said he justdid not want the Union. Yee was insistent and asked sev-eral times why he did not want to sign. Yee gave him somecampaign propaganda referring to the support of the Unionby the nurses. The account ended with a statement, "Iwould not want her to talk to me about this anymore be-cause all she does is force you not talk to you."According to Holmes, he then discussed the incident withBarnes and they reached the conclusion that Yee was solic-iting, that they should try to solve the complaint before itwent any further and that they should discuss the matterwith Yee. His own opinion, testified Holmes. was that Yeehad not violated the no-solicitation rule. The main reasonthe matter was discussed, according to Holmes, was (1) tocounsel Yee as to the complaint of harassment and to laythat matter to rest; and (2) since they knew Yee was solicit-ing to inform her as to the no-solicitation, no-distribution,and employee-access rules.Holmes further testified that during the meeting. he toldYee that a complaint had been received from an employeethat she was harassing him. He further said that because ofthis complaint, they realized that she was soliciting andtherefore wanted to give her a copy of Respondent's policyon no-solicitation and no-distribution and employee accessso she would know where she could and could not solicit.He denies that he said he was reprimanding her but admitsthat he said he was warning her in the sense that theywanted to be sure that she knew the policy because if sheviolated it in the future, disciplinary action could result.According to Holmes he had similar meetings with em-ployees in the past. One occurred in June or July 1978 whenBarnes received a complaint that a registered nurse wassoliciting. Barnes testified in essential agreement except thaton cross-examination, in response to a leading question. shetestified that Holmes told Yee that she had violated the no-solicitation rule and could be subject to discipline. includ-ing termination.Yee testified that at the end of her shift on May 6 aftershe had clocked out and was enroute to the cafeteria tomeet a fellow employee, she stopped to speak to two unitemployees seated in the lobby, Phillip Cardenas and hiswife Tessie. Phillip Cardenas, a linen orderly, was off dutyand out of uniform. Tessie Cardenas, a maid, was on duty.Yee asked them to sign a petition sponsored by the Union333which called for a debate between the Union and Respon-dent. Mrs. Cardenas signed. Mr. Cardenas said he had pre-viously signed the petition. They then engaged in a generaldiscussion regarding the Union.After a few minutes, Nursing Coordinator RosemaryKraemer4and Security Guard Gary Weimer came into thelobby. Kraemer picked the petition up from a table in frontof Yee, looked at it and said to Yee. "Are you getting signa-tures on this petition?" Yee said they were conversing.Kraemer then said to Phillip and Tessie Cardenas. "Wasshe trying to get your signature on this petition?" One ofthem replied that they were conversing. Kraemer then saidto Yee. "It is my understanding that you have received acopy' of the no-solicitation policy from Mr. George Holmesand you are not to solicit in this area, in this lobby. You'renot to get signatures on this petition." Yee said, "Why areyou saying that I can't get signatures on this petition whenI know that other people are getting other signatures onpetitions in the hospital."' Kraemer replied. "You'vepunched out and you have to leave." Kraemer asked Wei-mer to escort Yee to the exit. which he did.Phillip Cardenas testified, on direct examination, that hecannot recall absolutely whether Kraemer asked if they hadsigned the petition but he is fairly certain that she did.Kraemer did ask Yee if she was off duty. When Yee repliedthat she was, Kraemer said. "I know you are, since four-thirty." and asked Weimer to escort Yee from the building.Kraemer returned the petition and said to Cardenas, "Youshould know better than that." On cross-examination, hetestified that when Kraemer removed the petition from thetable. she asked whether they had signed the petition andhe replied, no. According to him, Kraemer did not inquirewhether Yee had asked them to sign.Kraemer testified that at about 4:45 p.m. Weimer tele-phoned her and told her that Yee was in the lobby with apetition she had been circulating throughout the day. Krae-mer asked what he meant. He explained that it had beenreported to him that Yee was circulating a petition callingfor a debate between the Union and Respondent and thatshe was then in the hospital with the petition talking toPhillip and Tessie Cardenas. Kraemer checked the scheduleto see if Yee was on duty but made no effort to verifywhether Phillip and Tessie Cardenas were on duty.Kraemer further testified that when she saw that Yee'sshift ended at 4:30 p.m., she telephoned Roger Brumley. theadministrator on call, and inquired if Yee was aware of theemployee access policy. Brumley said she was. Kraemerthen telephoned Holmes and made the same inquiry.Holmes said he had given Yee a copy of the policy. He readthe policy to Kraemer and instructed her to ask Yee toleave and to make a record of the occurrences. She did notinquire as to whether Mr. and Mrs Cardenas were aware ofthe policy. Kraemer asked Weimer to go to the lobby withher as a witness.According to Kraemer, she walked up to Yee. picked upthe petition, glanced at it briefly and said to Yee. "Are you' Kraemer is an admitted supervisors Yee testified that she was referring to an antiunmon petition that had beencirculated a few days previously. However. she did not specifica;ll say toKraemer that she was referring to this petiition I)4E('ISI()NS OF NATIONAL. LABOR RI.A''IONS BOARI)soliciting?" Yee did not answer. Kraemer then said to (Car-denas, "Was she soliciting to ou?" Neither of them an-swered. Kraemer said to Yee, "You are off duty, you knowyou are not to be here, you will have to leave." Yee saidnothing. Kraemer denies that Yee mentioned other emploN-ees circulating petitions. Kraemer also denies telling Yeeshe was not to solicit in the lobby. Kraemer asked Weimerto remain with Yee until she left. She also apologized to Mr.and Mrs. Cardenas for any embarrassment the incidentmay have caused them.Kraemer called Barnes at home and reported the inci-dent. Barnes instructed her to write it up and Kraemerwrote an account of the incident for Yee's personnel file.6She did not write a chronological report for Mr. and Mrs.Cardenas nor did she report the (Cardenases' involvementother than to mention it in the account she wrote for Yee'sfile even though she learned later that evening that Mr.Cardenas was off duty at the time of the incident.On May 8, Yee was summoned to Barnes' office. At herrequest she was accompanied by employee Lillian Romero.When they arrived at Barnes' office, Barnes and StaffingCoordinator Wanda (Cougens was present. Barnes gave hera copy of the chronological report prepared by Kraemer onthe May 6 incident and a written reprimand. Barnes saidYee was being reprimanded for soliciting in the lobby. IheKraemer report reads inter alia.5 6 78 (Saturday): At approximately 4:50 p.m. I re-ceived a call from Gary Weimer, security guard, in-forming me of the presence of Jane Yee in the mainlobby of the hospital and of her apparent activities.I proceeded to the hospital lobby and observed Ms.Yee kneeling before a small table with a clipboard infront of her .... I picked up the clipboard whichcontained a partial list of signatures of hospital em-ployees and was a petition for an 1199 Union and hos-pital administrative debate.In view of the fact that I was aware of the fact thatMs. Yee had previously been informed by the person-nel director, Mr. G. Holmes, of the limitations of the"No Solicitation, Employee Access to Hospital Prem-ises" policy and had been presented with a copy' of thesame, I quietly informed her that no solicitation wasallowed in that area, reminded her she was off duty,and instructed her to leave immediately ....The written reprimand signed by Barnes reads:5/8/78: It has been brought to my attention thatyou were seen in hospital lobby after your scheduledduty hours discussing with other employees a petitionconcerning a debate with the 1199 Union Organizersand the hospital administration. You were given acopy of the "No-solicitation, Employee Access to Hos-pital Premises" policy by Mr. George Holmes in myoffice some time ago. You can consider this a writtenwarning that if you are found not to be complying with6 Such accounts or various other comments, both positive and negative.are written up on a form called a chronological report. These reports arekept in an employee's personnel file. Some supervisors make such reports ona regular basis. others do not. Kraemer is one of the latter.this policy you will be subject to further disciplinarymeasures.According to Yee, she said she did not think she wasviolating the no-solicitation policy, she was off duty and, inher opinion, the lobb\ was not a work area. Barnes repliedthat the lobbhh was a work area and accordingly Yee couldnot solicit there. Yee expressed disagreement with this andBarnes summoned Holmes by telephone to explain the pol-icy again to Yee. When Holmes arrived, Yee said she feltshe had a right to solicit in the lobby because she was offduty and the lobby was not a work area. Holmes said it wasa work area and mentioned the name of some recent law tothe effect that the lobby was a work area. Yee said she didnot know anything about such laws. Romero said, "If thelobby is a work area where can we solicit. I guess we'llsolicit even if it's in the bathroom."Barnes testified that after Yee read the chronological re-port and the warning, Yee initiated a discussion as to whatwas considered a working area. After some discussion.Barnes concluded that Yee was not comprehending whatshe was trying to say so she asked Holmes to join them.When Holmes arrived. Barnes told him they were having adiscussion as to what was a working area, that she had triedto explain but evidently Yee did not understand. IHolmesthen explained what was a working area. According toBarnes, she does not recall the details of the discussion andshe does not recall whether Holmes mentioned the em-ployee-access rule. She does recall that as they were leavingthe office. Romero said "Well we will find a place. we willsolicit even if it has to be in the bathrooms." Barnes admitsthat it was her understanding that the lobby was a workingarea and she so informed Yee during the discussion.Holmes testified that when Kraemer telephoned him athome on May 6 and reported that Yee was in the lobbysoliciting, he asked when Yee's shift ended. When Kraemerreplied 4:30 p.m., he told Kraemer that it appeared to be aviolation of the employee-access rule, read her the rule andinstructed her to get a security guard and enforce the policyand then write an account of the incident. On May 8, inaccordance with normal practice, Barnes showed him acopy of the reprimand she had written for Yee concerningthe incident. Holmes consulted Respondent's attorney andit was decided that a written disciplinary reprimand wouldbe given to Yee by Barnes.Holmes further testified that on May 8 when he enteredBarnes' office, there was a discussion in progress regardingthe no-solicitation rule. Yee was attempting to elicit infor-mation from Barnes as to where she could solicit and dis-tribute material. Yee said she felt she could solicit inside thehospital premises. Barnes said she could in certain areas butcould not solicit in areas devoted to direct patient care.Barnes then turned to Holmes and said. "Isn't that right."Holmes agreed. Yee said, "Well, as far as distributing mate-rials, I don't think the lobby is a working area." Holmessaid there were a number of court interpretations that thelobby was a working area because of the number of workfunctions that go on, either directly there or adjacentthereto. He thinks he specifically referred to the St. John'scase.According to Holmes. he then said he had arrived lateand he did not know why the no-solicitation, no-distribu-334 Si. VIN('.N I 110)SPHI AItion polic was being discussed, that what a a issue, thereason the ineeting was called was tfr a wsritten reprimandfor violating the employee-access rule. Hie said the no-solici-tation discussion had nothing to do v itil the reason for themeeting, which was the reprim;and. Yee said she felt shewas being harassed in terms of the employee-access rulebecause the rule was not uniformly enforced, that she knevwother employees who were in the hospital outside of theirregular dut3hours. Ilolmes said. "Na me one." Yee did nlreply. Holmes said the policy was being uniftrmli en-forced, insofar as it possibly could be. Romero said. "Well.I guess we will have to solicit il the restroom. in the 'John'."Holmes replied. "Well, that is perfectly legal." Barnes askedif Yee had further questions. Yee said no and the meetingended.Although (ouzen's recollection as not as detailed. sIhedid recollect that there was a discussion as to Ihe sorkilngarea, that Barnes said the lobby was a working area, hbutYee argued that it was not. She also recalls that olohessaid the question of work area was not relevant i;lslLuch sthe issue was the employee-access rule.On May 15. according to Yee. she was about to file somcpatients' records when Nursing ('oordinator (onrac I lesch'told her "it's 4:30: you'll have to leave." Yee went to get herbelongings. When she returned. Roger Brumle, adminis-trative assistant for support services, Robert l.eMlunon.who's position was not identified and (ar Weimer were atthe nurse's station. Yee asked them if they were there toescort her out of the hospital. One of them replied es. andthey followed her to the exit.Hesch testified that on Mray 13. Brumley telephoned herand instructed her that if Yee remained past the end of hershift. Hesch should ask her to leave. Hesch was buss so sheasked Weimer to notify her if Yee remained after 4:30 p.m.Later, about 4:35 or 4:40 p.m.. Weimer notified Hesch thatYee was still in the building. Hesch immediately went look-ing for Yee. When she found her. Hesch said. "I'm sorrsbut you'll have to leave. It's past your time ofl. Y'ee said"You are harassing me. you don't treat me like other em-ployees." Hesch replied, "Other employees don't stay afterhours." Since then. according to Hesch she has seen Yee inthe hospital many times after the end of her shift. On thoseoccasions, Hesch inquires of Yee as to the time her shiftends. Each time, Yee replies that she is leaving and shedoes.Brumley admits that he telephoned Hesch and asked herto be sure that Yee left at 4:30 p.m. According to him, hedid this because he had noticed. during the course of per-forming his duty of reading the daily security reports" thatYee had been reported as remaining beyond her duty hoursthree or four times during the preceding 2 months. Brumleyfurther testified that he went to Yee's work area that daybecause Weimer had telephoned him to report that Yee wasstill in the building. LeMunyon's presence was coincidental.He admits that he arrived at Yee's work area between 4:30and 4:35 p.m.'The parties stipulated that Hesch is a supervisor within the meaning ofthe Act.I These security reports were not offered into evidenceI he May 17 election was held in to sessions. Yee wasan observer Ior Petitioner. Fiolowuing the closing of the pollsafter the first session. Yee wris starding in the lobby withtwo other eployees and several union representaliives.Brlilles ar. he d of secturit. ere also intile lobb .Respondent sas spon soring a rafilec for a colortelevision tllat da .s Yee inquired herce she should go toget her raffle ticket. Millcr said. "Over there soimec place."Brumley said, "Y'ou hln e to leae, ou union people haveto lease." Yee said she wanted to get her ratile ticket and goto the caftteteria lor a doughnut. Brumley replied. ' I hat'snot allowed, no politicking o election day." 'Yee said."(citting it doughnut is politickig'''" Brunile said. "Yes.for you Jalle. getting a doughnut is politickiig.'Brunmle did nit esti) in any detail regarding this ncl-dient. Ilo ecver. he does admni that thc asked the group tolea, Ce.B. ( o',',11 / ¥ie 1.l'he issues herein are all related to Respondent's solicita-tion, distribution. aid eniplo, ee-access rules. 'Ihe com-plailit alleges th;at the emploee-access rule is unlawful anidis discrimin;atorils enforced and that Respondent Uinlaw-fully prohibited employees fron m soliciting on behall' (ofi theI. nion during nonssorktimle in its lobby. reprimanded anemployee tfor enga;ging in such solicitation anid in the courseof prohihiting such solicita;tio n engaged in unlawl'ul interro-gation andt surveillance. all in violation of Section 8(a)( I ofthe Act.' Respondent contends that its empluoyee-access ruleis valid ;nd is impartially eniforced. Respondent furthercoiitenids that it never prohibited union solicitation in thelohhbb and that ans retraint on such was onl,, an indirectresult of its enforcemenit of the empl(oyee-access rule.It Is well settled that an employer may not. absent specialcircunstlances. prohibit employees lawfully on the premisesfromnt soliciting un ii support during nonvsorktime.N. I..R. .ith Brh,cA & li/,cox. (.. 351 U.S. 105(1965). However. a emploer may. in some circumstances,lawfully restrict otf-dut! employees access to its premises.(TE l Illakurt. Iorporau'd, 204 NLRB 921 (1973). In Tn-(;rollv ,eldicul ('cit'r.e] 1s.. 222 NLRB 1089 (1976) theBoard set forth certain criteria go'txerning such restrictions.In that case. the Board cncluded that a rule restricting off-duty employees from entering upon the employer's prem-ises is valid only if it ( I limits access solely with respect tothe interior oft' the plant and other working areas: (2) isclearly disseminiated to all employees: and (3) applies to tff-duty employees seeking access to the plant tor any purposeand not just to those employees engaging in union activity.lHere, the rule on its face does not meet the Tri-CitMedical ('enter criteria inasmuch as it does not clearl' limitthe restriction to the interior oft' the building. There is noevidence that Respondent has ever sought to widely dis-seminate to its employees its interpretation of the term"work relationship" or its alleged interpretation of the term"premises" to mean only the interior of the building. Thisdetect is not remedied b' the absenlce of evidence to estab-(rCounsel lor Ihe (ienerall ('tiunel argues in his hriel that the reprimand,are violative of Sec i(;aj3) , the Acl tioeever. the complaint does nlallege them as iolative of Sec gl) oi the Act335 DE)I('ISIONS Ot- NATIONAL LABOR RELATIONS BOARDlish any attempt to prohibit access to the exterior premises.See Blue Cross Blue Shield ofAlah41ama, 225 NL.RB 1217. ti.9 (1976). The Tinmes Publishing Copan v,. 231 N'.RB 207(1977). Pacero, A Di'ision of Fruehll (Corporation, 237NLRB 399 (1978).Furthermore, the rule is not strictly enforced. Thus, em-ployees frequent the cafeteria befitre and after their shifts.off-duty employees return to the hospital for employee par-ties, to visit patients, to visit on-duty employees, and toattend educational courses which apparently are not re-quired as a condition of retaining employment,"' Some em-ployees habitually enter the premises a halt' hour or so be-fore their shift commences and remain fior a period of timeafter the shift ends. Respondent's administrator admits thatthe rule would be difficult to enforce and it is clear that noserious effort was made to enforce it except during the pe-riod of the election campaign, as to Yee."In these circumstances, I find that Respondent has main-tained and discriminatorily enforced an invalid no-accessrule in violation of Section 8a)( 1 of the Act. More specif-ically. considering the curious absence of notations of viola-tions of this rule in the daily security reports except as toYee and the May 6. 16, and 17 incidents involving Yee. Ifind that Yee was specifically targeted for strict entorce-ment of said rule because of her activity on behalf of theUnion and that Respondent violated Section 8(a)( I) of theAct by issuing her a written reprimand for iter alia violat-ing the employee-access rule, and by enforcing the rule asto Yee on May 6. 16. and 17.The General Counsel contends that Respondent discrim-inatorily applied its no-solicitation rule to Yee. It is wellestablished that an employer may not prohibit employeesfrom soliciting on behalf of a union during nonwork time inareas of the hospital not devoted to patient treatment orcare, unless it can justify such prohibition as necessary toavoid disruption of health care operations or the distur-bance of patients. Beth Israel Hopital v ..R. B.. 434 U.S.483 (1978): S. Joseph Hospital. 228 NLRB 158 (1977); ThePresbyterian Medical Center 227 NLRB 904 (1977): St.John's Hospital and School of Nursing. Inc.. 222 N LRB 150(1976). The areas involved here are the timeclock area andthe lobby. Respondent concedes in its brief that solicitationis permissible in these areas. So the issue is whether Re-spondent attempted to prohibit solicitation in these areas.I find that Holmes' and Barnes' March 8 meeting withYee was a thinly disguised attempt to intimidate her in herunion activities by threatening disciplinary action. The no-solicitation rule was posted and Yee had not violated therule. Thus there was no legitimate reason for discussion therule with Yee. Contrary to Respondent's contention I fur-ther conclude that this conversation constituted an oral rep-rimand for solicitation on behalf of the Union during non-work time in an area not devoted to patient care andtreatment. Accordingly, I find that by this conduct. Re-spondent violated Section 8(a)( I) of the Act.I also find that Kraemer prohibited Yee rom soliciting inthe lobby on May 6 in violation of Section 8(a)( I) of the10 Courses are offered by the local high school and the community collegefor GED certificates, and college credit." In reaching this conclusion I have full) considered the evidence ad-duced by Respondent, of two or three isolated instances of enforcemenl.Act. I do not credit Kraemer's testimony as to what oc-curred on that occasion. She testified that she did not tellYee that soliciting was prohibited in the lobby. Yet Krae-mer's account of the incident written by her on that samedate states "I quietly informed her that no solicitation wasallowed in that area, reminded her she was off duty, andinstructed her to leave immediately. On the other hand. Ifound Yee and Phillip ('ardenas to be honest, reliable wkit-nesses whom I credit.I also find that by taking the petition and reading it.Kraemer engaged in surveillance in violation of' Section8(a)(I) of the Act.'2I further find that Kraemer's interroga-tion of Yee and the Cardenases as to whether Yee was solic-iting and as to whether the Cardenases had signed the peti-tion was coercive and thus violative of Section 8(a)( 1) of theAct.I also find that Yee was issued a written reprimand onMay 8 for soliciting in the lobby as well as for being in thelobhb while off duty. The reprimand recites both that shewas in the lobby after her scheduled duty hours and thatshe was discussing the petition. The reprimand then statesthat Yee was previously given a copy of' the "no-solicita-tion. employee access to hospital premises" and "you canconsider this a written warning that if you are found not tobe complying with this policy you will be subject to furtherdisciplinary action."A further indication that the reprimand was for solicitingin the lobby wits that fact that Phillip ('ardenas was notreprimanded even though he was also off duty. Also. Icredit Yee that Barnes told her she could not solicit in thelobby. Moreover, when asked whether Yee, by the May 6incident, violated the employee solicitation and distributionpolicy. Barnes testified. "Well, she was in the hospital whenshe wasn't supposed to be there. and she was soliciting."Since Yee wtas engaged in lawful solicitation on behalf of'the Union. I find that her reprimand therefor was violativeof Section 8(a)( I) and (3) ofl' the Act. I further find violativeof Section 8)( 1) oF' the Act the statements made to Yee inthe May 8 interview that she could not solicit in the lobby.i\. III (ttIi( tIIONSObjection 8 alleges inter (alia, that Respondent engaged insurveillance of a May 16 union meeting. The only evidenceadduced in support thereof was the testimony of severalemployees that Holmes drove by the union hall three sepa-rate times during the time the meeting was being held, andimmediately prior thereto as people were assembling.Holmes admits that he drove past the union hall but statesthat this is the normal route he used to go to his girlfriend'shouse. His girlfriend. Donna Shomaker. testified that thisroute follows the directions she gave him when they firstbegan dating. They both testified that on this particularevening, he drove to her house, picked her up and afterhaving dinner and making one or two other stops he droveher home. In these circumstances. I find that the evidence isinsufficient to support a finding that I lolmes was engaged in11 I do not credit Kraemer's denial that she read the petition. It is clearIrom her written account o the incident that she read it Also. in her pre-hearing affidavitl Kraemer states. "I picked up the petition and read i."336 ST. VINCF.N [tOSPI IAl.surveillance of the union meeting. Accordingl. I recom-mend that objection 8 be overruled insofar as it alleges sur-veillance of the union meeting.As to objection 17. employee Nancy l.ee Baker' testifiedthat at about 4 a.m. on May 17, she was in the cafeteria ona coffeebreak with several other employees, including somein the unit involved herein, when Holmes approached herand asked her to remove some papers from the P.P.A. bul-letin board and told her she had an hour to do it. He men-tioned something about the NLRB and quoted a particulararticle number with letters. Initially she testified that hesaid by the order of NLRB, quoting the article number, shehad an hour to remove the items from the bulletin board.On cross-examination it became apparent that she has norecollection of exactly what Holmes said except that hemade some reference to NLRB. quoted some article, andrequested her to remove items from the bulletin board. Sheclearly has no recollection of the context of these state-ments. He asked if she had a key. She said no and he saidhe would meet her at the bulletin board in a few minutes.Holmes unlocked the bulletin board and Baker removeditems from the bulletin board including a telegram fromCaesar Chavez. president of the United Farm Workers,wishing Petitioner success in the election. There may havebeen other campaign propaganda relating to the election.Employee Diana Brody testified that she was seated nearthe table occupied by Baker when Holmes approached thetable. Holmes said he was looking for a P.P.A. representa-tive. Then he said to Baker. "Nancy Baker. you are a repre-sentative of the P.P.A. By order of the NLRB, you have onehour to take union literature down off of the bulletin boardat the employees' entrance." Baker said she did not have akey. Holmes said he had a key in his car. he would get itand meet her at the cafeteria door. Brody testified that shespecifically remembers that Holmes made no reference tosection numbers.Holmes testified that he went to the hospital at around 3a.m. because he had to remove some campaign materialposted near what would be the polling place. While doingthis, he noticed two items posted on the P.P.A. bulletinboard that was not in conformance with the requirementsof article 6 of the collective-bargaining agreement, whichreads:ARTICLE 6Bulletin BoardSECTION A. The Employer shall provide a placefor a P.P.A. bulletin board on the ground floor of thehospital .... Prior to removing any material from thebulletin hoard, the Administrator shall first notify theP.P.A. President if she or he is on duty. or in her or hisabsence any official representative or officer of theP.P.A.SECTION B. Bulletin board notices must he re-stricted to: notices of P.P.A. recreational and social0 Baker is an employee representative for St. Vincent's Professional Per-formance Association, the collective-bargaining representative for a unit ofRespondent's registered nurses and licensed practical nurses employees.aflairs. notices of P.P.A. elections, notices of P.P.A.appointments and results of P.P.A. elections, notices ofP.P.A. meetings and other notices concerning P.P.A.affairs which are not partisan political or controversialin nature. Any notices not restricted to the above shallrequire prior approval for posting from the Adminis-trator or the Administrator's designated representative.Specifically, there were two items which he consideredobjectionable. a Xerox copy of a newspaper article datedMay 15 stating that four staff doctors supported the Peti-tioner in the election and the C'havez telegram. He went tothe night coordinator, Doris Kilkenny who was seated inthe cafeteria with Baker and several other employees. iHeasked Kilkennv if she knew the identity of the P.P.A. repre-sentative. Baker said she was the representative for thatshift.According to Holmes. he had requested the removal ofitems on the bulletin board on about five previous occasionsso he had a prepared statement which he always made. Thiswas the statement he made to Baker. Holmes testified thathe said. "There is something on the P.P.A. bulletin boardthat is not according to article 6, section B. so therefore asthe administrator's designated representative, I am request-ing that you remove it. I will give you one hour to remove itfrom the board, otherwise I will undertake to remove itmyself." Baker said she did not have a key. Holmes said hedid. Baker said. "Well let's do it, show me what and I'll doit." They then proceeded to the bulletin board. Holmes un-locked the bulletin board, pointed to the two items, andBaker removed them.Kilkenny testified that Holmes inquired as to who wasthe P.P.A. representative. No one replied and Holmes said."I believe you are Nancy." Baker said she was. Holmes saidyou have an article on your bulletin board that should beremoved and asked he to remove it. She does not recallwhether the NLRB was mentioned.It is arguable that the two items were posted contrary tothe P.P.A. agreement. Holmes' position in this regard wasnot an unreasonable interpretation. In the circumstances,particularly since the article was readily available to unitemployees through the newspaper and since the Union dis-tributed copies of the telegrams to unit employees. I findthat the evidence is insufficient to establish that Holmes'conduct in requiring the removal of these items interferedwith the employees' free choice in the election. Thus theissue is whether Respondent interfered with the Board pro-cesses by stating that the items must be removed by theorder of NLRB.I conclude that Holmes did not say the items must heremoved by order of the NLRB. Although Baker does notrecall the conversation in any detail. she does recall thatHolmes mentioned an article number. In the context of theconversation, the mention of an article number is more con-sistent with a reference to the P.P.A. agreement than it is toa reference to an order of' the NLRB. I do not credit Bro-dy's testimony that Holmes said "by order of the NLRB."She was not seated at the table with Baker. thus she mayhave misunderstood. Furthermore. contrary to the testi-mony of' both Baker and lHolmes. whom I credit in thisregard. she insists that no reference was made to an article337 I)VI('ISIONS () NAI IONA LABOR RELA'l ONS BOARI)number Accordingly, I recommend that Objection 17 heoverruled to the extent it is based on this conduct.As to Objection 21, unit employec Rose Gallegos testifiedthat in January 1978 she was hospitalized for 3 days whichresulted in a bill from Respondent in excess of $800. Gialle-gos submitted the bill for payment under Respondent's em-ployee insurance program and was notified by Blue ('rossthat they would not pay the bill because her hospitalizationwas for diagnostic purposes.According to Gallegos during a discussion as to benefitsat an election campaign meeting conducted by Holmesprior to the May 17 election, she mentioned Blue Cross'refusal to pay her hospitalization bill. Holmes said he didnot understand the refusal, that he was sure he could dosomething about it. He asked her to bring the bill to himwhich she did the next day. Holmes said he would take careof it. Holmes further said the administration was alwaysthere to help employees if they needed it. but if they joinedthe Union they would have to write people elsewhere, itwould take forever and they could probably care less any-way. Holmes said the Union could not held the way Re-spondent could.A week or two later, according to Gallegos, Holmes toldher everything had been taken care of as to her hospital bill.He said there might be a small balance which the insurancewould not cover but that there would be a 50 percent dis-count on this balance. Holmes then said. "Well as you cansee that is what we are here fbr, administration, to help you.If you would join the Union no way that you are going toget this kind of help from them."Approximately 2 weeks later, Gallegos received anotherbill from Respondent. She went to Respondent's businessoffice and discussed the bill with a supervisor. Nancy Portil-lo. Portillo said she would resubmit the bill to the insurancecompany. Gallegos said Holmes told her everything hadbeen taken care of: Portillo said Holmes had not taken careof the bill, that he had nothing to do with it. Gallegos saidHolmes had told her that the hospital would give her a 50-percent discount on the amount of the bill in excess of whatthe insurance would cover. Portillo said she had neverheard of any kind of discount. She said as far as she knew,Respondent was not giving discounts, that it was not like itwas in the old hospital.'4Holmes denies that Gallegos mentioned her hospital billduring the meeting. According to him the only thing shesaid during the meeting was that she was a unit secretaryand she felt she should receive premium pay because shehad to float from unit to unit depending on her shift assign-ment. However, she did approach him at another time,about a week or two prior to the election and told him shehad a hospital bill which Blue Cross had not paid. She saidher husband's insurance had paid its coinsurance portion ofthe bill and she wondered why Blue C'ross would not pay.Holmes replied he did not know but if she would bring thebill to him he would either contact the insurance represent-ative and get an answer or send her over to the businessoffice for assistance."4 Respondent moved into new hospital facilities in 1977. Prior to thismove, its policy was to give employees a 50-percent discount05 Holmes handles claims under the major medical coverage. The businessoffice handles all other claims.A day or two later, according to Holmes, Gallegosbrought him the bill. Upon examining the bill, he saw thatit was a diagnostic admission. He told Gallegos that theBlue ('ross policy did not cover diagnostic admissions butthere was a good possibility that it would fall under themajor medical coverage, in which case it would be coveredon a $100 deductible, 80-20 coinsurance basis. The reasonhe told her that he would contact the insurance representa-tive was that her statement that her husband's insurancehad paid a portion of the claim had raised a question in hismind and he wanted to find out exactly what was involved.Holmes also read to her Respondent's policy on employeediscounts and hospital charges which provides a 20-percentdiscount on hospital charges in excess of the $100 deduct-ible amount.Holmes testified that he did discuss the situation with theinsurance representative who suggested that the bill be re-submitted under the hospitalization coverage. Holmes re-ported this suggestion to the business manager and the billwas resubmitted. Portillo admits that Gallegos discussedthis claim with her on two occasions. She denies that sheever discussed with Gallegos Respondent's policy on em-ployee discounts on hospital charges and denies that anymention was made of Holmes or that she told Gallegos thatRespondent did not give employee discounts.The bill was resubmitted and some portion of it was paidby the insurance carrier but Gallegos does not recall howmuch. Gallegos testified that she received no discount onthe balance. I do not credit Gallegos' testimony that shediscussed this matter with Holmes during the course of ameeting. Gallegos testified that about 10 to 15 people at-tended this meeting yet there was no testimony in corrobo-ration of CGallegos' account. I also consider it unlikely inview of Respondent's discount policy that Portillo wouldtell her that there was no discount. Hence, I do not creditGallegos' account of the conversations with Holmes. How-ever. even assuming rguendo that the conversations oc-curred as related by Gallegos Holmes' statement does notwarrant the setting aside of the election. There is no evi-dence that the assistance given Gallegos was any differentfrom that which would be given to any employee regardlessof an election campaign and there is no evidence that Gal-legos was told the assistance was dependent upon her notvoting ftor the Union, Accordingly. I recommend that Ob-jection 21 be overruled.Objections I and 24 allege the discriminatory enfbrce-ment of the employee-access rule. Objection 24 alleges spe-cifically that antiunion leaders and employer observerswere permitted to remain in the hospital whereas unionleader and observers were required to leave the hospitalbetween election sessions. Although I find in the circum-stances that the request that Yee leave the premises wasviolative of the Act, this finding relates to Objection 1.There is insufficient evidence that off-duty antiunion lead-ers and employer observers were specifically permitted toremain on the premises. Accordingly, I shall recommendthat Objection 24 be overruled.I have heretofore found that Respondent, in violation ofSection 8(a)( I) of the Act, maintained and discriminatorilyenforced an invalid rule restricting the access of off-dutyemployees to its premises. I also found that in the process of138 ST. VINCENT HOSPITAL.enforcing such rule. Respondent engaged in unlawful inter-rogation and surveillance of its employees' union activities:and that Yee was reprimanded for violating the no-solicita-tion and employee-access rules, in violation of Section8(a)( I ) of the Act. In the circumstances, particularly in viewof the timing and Yee's prominent position in the unionorganizational campaign. I conclude that by restricting herright to engage in union solicitation on Respondent's prem-ises during the last I days of the election campaign. Re-spondent has interfered with the free choice of the employ-ees in the election. Accordingly, I recommend thatobjection I be sustained, that the election of May 17. 1978be set aside. that Case 28-RC 3463 be remanded to theRegional Director and that a new election be directed bythe Regional Director at an appropriate time.CONC.USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By maintaining a no-access rule which prohibits off-duty employees from entering upon, or remaining on, itspremises which is couched in language broad enough toencompass it exterior premises and which does not apply toall off-duty employees seeking access for any purpose: byreprimanding or otherwise disciplining its employees forviolating such an invalid no-access rule: and by discrimina-torily enforcing a no-access rule so as to permit off-dutyemployees to enter, or remain on its premises for variouspurposes but not for union solicitation, and otherwise inter-fering with its employees' rights to solicit on behalf of theUnion, Respondent has violated Section 8(a)(l) of the Act.4. By preventing employees from, and reprimanding orotherwise disciplining them for, soliciting on behalf of theUnion during nonwork time in areas of the hospital notdevoted to patient care and treatment; and by telling em-ployees they cannot solicit on behalf of the Union duringnonwork time in an area of the hospital not devoted topatient care and treatment, Respondent has violated Sec-tion 8(a)( 1) of the Act.5. By engaging in surveillance of the union activities ofits employees. and by coercively interrogating employees asto their union activities. Respondent has violated Section8(a)(I) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.7. By engaging in the aforesaid unfair labor practices,Respondent has interfered with the representation electionheld on May 17. 1978.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action to rem-edy the unfair labor practices and to effectuate the policiesof the Act.By way of affirmative relief; I shall recommend that theRespondent rescind and expunge from its personnel orother records the May 8, 1978 written warning issued toYee and all chronological reports or other references to ansother alleged violations b Jane Yee of its "solicitation anddistribution" and "employee access to hospital premises"rules or to any counseling sessions it had with Yee concern-ing such rules commencing with March 6. 1978.Upon the basis of' the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding andpursuant to Section 10(c) of the National Labor RelationsAct, as amended. I hereby issue the following recommend-ed:ORDERS'The Respondent, St. Vincent Hospital. Santa Fe. NewMexico. its officers, agents. successors. and assigns. shall:1. Cease and desist from:(a) Maintaining a no-access rule prohibiting off-duty em-ployees from entering upon, or remaining on, its premiseswhich is couched in language broad enough to encompassits exterior premises and which does not apply to all off-duty employees seeking access for any purpose; and repri-manding or otherwise disciplining employees for violatingsuch an invalid no-access rule: and discriminatoril enforc-ing a no-access rule so as to permit off-dut, employees toenter or remain on its premises for various purposes but notfor union solicitation or so as to unlawfull3interfere in anyway with its employees' rights to solicit on behalf of a labororganization.(b) Preventing employees from, and reprimanding orotherwise disciplining them for. soliciting on behalf of an,labor organization during nonworktime in areas of the hos-pital not devoted to patient care and treatment.(c) Telling employees that they cannot solicit on behalfof any labor organization during nonwork time in an areaof the hospital not devoted to patient care and treatment.(d) Engaging in surveillance of the union activities of itsemployees.(e) Coercively interrogating employees as to their unionactivities.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action to remedy theunfair labor practices and to effectuate the policies of theAct:(a) Rescind and expunge from its personnel, or other.records the May 8. 1978. written warning issued to JaneYee, and all chronological reports or other references to anyother alleged violations by Jane Yee of its "solicitation anddistribution" and "employee access to hospital premises"rules or to any counseling sessions it had with Yee concern-ing such rules commencing with March 6. 1978.16 In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as prosided In Sec. 102.48of the Rules and Regulations. he adopted b the Board and become itsfindings. conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.339 D[)'(EISI()NS ()1 NATIONAI. IABOR RELATIONS BOAR[)(b) Post at its fi'cility in Santa Fe. New Mexico, copies ofthe attached notice marked "Appendix.""' Copies of saidnotice. on forms provided bh the Regional Director for Re-gion 28 after being duly signed by alln authorized represent-ative of Respondent. shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered. defaced, or coveredby any other material.(c) Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I1 IS FI1RIIi R (O)MMI-.NI)L) that Objection I be sus-tained and that the election held on May 17. 1978, be setaside and a second election by secret ballot be conducted.at such time and manner as the Regional Director deemsappropriate.II IS AlSO() REC(O()MMNDED that the remainder of the ob-jections involved herein be overruled.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court ,f Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of' the Na-tional Labor Relations Board."APPENDIXNo'tIl(' To EMPLOYIISPOSIED BY ORDER ()I 1ItilNAIIONAI. LABOR REI.AIINS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, an administrative law judge of the National La-bor Relations Board has found that we violated the Na-tional Labor Relations Act and we have been ordered topost this notice.The Act gives the employees the following rights:To engage in self-organization, to form, join, orassist any unionTo bargain collectively through represen atives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any or all suchactivities.WE wit .Not do anything that interferes with theserights. More specifically.WI wl I1. Nor maintain a no-access rule prohibitingoff-duty employees from entering upon, or remainingon, our premises which is couched in language broadenough to encompass our exterior premises and whichdoes not apply to all off-duty employees seeking accessfor any purpose NOR WIl.l. WE reprimand or otherwisediscipline our employees for violating such an invalidno-access rule.WI. VWIIJ. Not discriminatorily enforce a no-accessrule so as to permit off-duts employees to enter, orremain, on our premises for various purposes but notlfor union solicitation or so as to unlawfully interfere inany way with our employees' rights to solicit on behalfof any labor organization.WL Wil.l. NOT prevent employees from, or reprimandor otherwise discipline them for, soliciting on behalf ofany' labor organization during nonwork time in areasof' our hospital not devoted to patient care and treat-ment.WE WILL NOI tell our employees that they cannotsolicit on behalf of any labor organization during non-work time in an area of our hospital which is not de-voted to patient care and treatment.WE wil. Nr engage in surveillance of the unionactivities of our employees.WE wvil. NOT coercively interrogate our employeesas to their union activities.WE VWILL NOT in any' like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed to them by Section 7 of theAct.WE vwii.. rescind and expunge from our personnel orother records the Mav 8. 1978, written warning issuedto Jane Yee. and all chronological reports or other ref-erences to any other alleged violations by Jane Yee ofour "solicitation and distribution" and "employee ac-cess to hospital premises" rules or to any counselingsessions we had with Yee concerning such rules com-mencing with March 6. 1978.SI. VIN(F N1 HOSPIIAl.140